OFFICE ACTION

Withdrawal of Previous Office Action
It has come to the attention of the Office that the Office action of September 2, 2021 was mailed in error.

Therefore, that action is hereby withdrawn in its entirety, and the application is being returned to the examiner for a new Office action in due course, fully responsive to applicant’s Request for Deferral of Examination under 37 CFR 1.103(d), filed September 16, 2020.

No further reply is due or required from applicant at this time.

Conclusion
Any inquiry concerning this communication, or earlier communications, should be directed to the supervisory patent examiner, Jerry O’Connor, whose telephone number is (571) 272-6787, and whose facsimile number is (571) 273-6787.

GJOC
December 1, 2021
	/Gerald J. O’Connor/
	Supervisory Patent Examiner
	Group Art Unit 3624